NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 29, 2018* 
                                  Decided June 6, 2018 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
 
No. 17‐3071 
 
BRIAN BROADFIELD,                                 Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Central District of Illinois. 
                                                   
      v.                                          No. 16‐CV‐1202 
                                                   
BRIAN MCGRATH, et al.,                            Sue E. Myerscough, 
      Defendants‐Appellants.                      Judge. 
 
                                               

                                        O R D E R 

       Three officials at the Livingston County Jail appeal the district court’s denial of 
their motion for summary judgment based on a qualified‐immunity defense to Brian 
Broadfield’s claims of deliberate indifference and excessive force. Broadfield, a pretrial 
detainee, had sued the defendants for failing to contact a mental‐health professional 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).   
No. 17‐3071                                                                            Page 2 
 
when they responded to his manic outburst and for using excessive force when they 
transferred him from a restraint chair to a cell. We affirm in part, reverse in part, and 
remand for further proceedings.   
         
        Because our review of a denial of summary judgment based on qualified 
immunity is limited to questions of law, we may take—as given—the facts assumed by 
the district court when it denied summary judgment, or we may accept the plaintiff’s 
version of the facts. White v. Gerardot, 509 F.3d 829, 833 (7th Cir. 2007).         
         
        The incident at the heart of this appeal stems from Broadfield’s reassignment to a 
different housing unit following an altercation with another inmate. Broadfield refused 
the reassignment and threatened to launch a hunger strike. Pending his reassignment, 
he was placed in a holding cell, whereupon he “flipped out” and began hitting himself 
in the face and throwing himself against the wall. From the holding cell, Broadfield told 
an officer that he needed to be put in a restraint chair to stop hurting himself.     
         
        Forty‐five minutes later, Sergeant Jason Durham went to Broadfield’s cell and 
asked him why he wanted to be placed in the restraint chair. Broadfield repeated that 
he was going to hurt himself. Durham relayed this to Assistant Superintendent Stuart 
Inman, who ordered that Broadfield be placed in a padded cell on suicide watch, issued 
a suicide‐proof smock, and monitored every fifteen minutes. Broadfield, however, 
continued to hit himself in the face and bang his head against the doors and walls. He 
also kicked and broke his cell door’s window.       
         
        At Inman’s directive, Broadfield was moved to a restraint chair, where he 
remained for six and a half hours. He was monitored by a nurse every fifteen minutes. 
Broadfield says that he continued to try to hurt himself in the chair by pulling and 
twisting on the restraints.   
         
        Inman, concerned that continued placement in the chair was counterproductive 
and potentially harmful to Broadfield, eventually ordered that he be transferred to a 
cell. Multiple officers, including Durham and Brian McGrath, forcibly removed him 
from the chair. The defendants say that Broadfield became combative, though 
Broadfield contends that his resistance was triggered by the officers’ use of force. 
Broadfield maintains that the officers put him in an elbow‐lock and that McGrath 
twisted his wrist and arm while putting on handcuffs. The officers then “hog tied” him 
and carried him to his cell. The officers’ violence during this episode, Broadfield says, 
No. 17‐3071                                                                            Page 3 
 
left his wrist “severely bruised” for days. Broadfield adds that he was suffocated when 
the officers shoved his throat up “against concrete.”   
         
        The district court denied summary judgment for the defendants. In the court’s 
view, a jury could find that defendants responded reasonably to Broadfield’s mental‐
health episode, but a mental‐health professional was “arguably the one with the 
expertise to decide how Plaintiff should be handled,” and the defendants did not have 
that training. As for Broadfield’s excessive‐force claim, the court explained that video 
evidence did not capture all the force used by McGrath and Dunham, and a “reasonable 
inference” could not be ruled out that the amount of force used was excessive. The court 
also noted that Broadfield’s level of cooperation with the officers was disputed. Finally, 
the court rejected defendants’ qualified immunity arguments because Inman failed to 
obtain mental healthcare for Broadfield despite the situation “clearly requiring that 
expertise,” and because McGrath and Durham had “no objective need” to use the level 
of force that Broadfield contended they used.         
          
        On appeal, the defendants argue that they are entitled to qualified immunity on 
both of Broadfield’s claims. In determining whether qualified immunity applies, we 
look to (1) whether the defendants violated a constitutional right, and (2) whether the 
constitutional right was clearly established. Estate of Clark v. Walker, 865 F.3d 544, 550 
(7th Cir. 2017). Beginning with Broadfield’s deliberate‐indifference claim, defendants 
argue that Inman could not have violated Broadfield’s constitutional rights because his 
failure to summon a mental‐health professional immediately cannot be equated with 
criminal recklessness or anything approaching intentional wrongdoing. See Rosario v. 
Brawn, 670 F.3d 816, 821 (7th Cir. 2012). Defendants maintain that Inman’s initial 
response (ordering that Broadfield be placed in a padded cell in booking and that he be 
placed on suicide watch) reflected “due care” for his safety, and that his subsequent 
directives (ordering that Broadfield be placed in a restraint chair in the hopes he would 
calm down, and that a jail nurse check on him every fifteen minutes while in the chair) 
were “quintessentially reasonable.”   
         
        Jurisdictional constraints prevent us from addressing whether Inman’s actions 
amounted to deliberate indifference: Whether Inman’s actions were reasonable in light 
of the circumstances is a factual question not suited to resolution on an interlocutory 
appeal. See Paine v. Cason, 678 F.3d 500, 504, 511 (7th Cir. 2012) (reasonableness of police 
officer’s recommendation not to contact psychiatrist or physician to treat bipolar 
arrestee who was crying and chanting rap lyrics during her intake interview was fact 
issue that could not be decided on appeal from denial of summary judgment on civil‐
No. 17‐3071                                                                               Page 4 
 
rights claims). So we must accept the district court’s conclusion that a reasonable jury 
could conclude that Inman knew of Broadfield’s medical needs but did not act 
reasonably in response. See id.   
         
        We may, however, consider defendants’ argument regarding the second step of 
the qualified immunity inquiry: that no clearly established law put Inman on notice that 
his actions amounted to deliberate indifference. We have found no case law that would 
have instructed Inman that he was required to do more than take the precautionary 
actions that he did. True, calling a mental‐health professional may have been the 
preferable course of action, but whether Inman engaged in the best possible course of 
action (or even whether he was grossly negligent) is not the standard for deliberate 
indifference. Rosario, 670 F.3d at 821. Instead, we require “something approaching total 
unconcern for the prisoner’s welfare in the face of serious risks.” Id. (citation omitted); 
see also Liebe v. Norton, 157 F.3d 574, 577–78 (8th Cir. 1991) (jailer who classified detainee 
as suicide risk and took preventative measures such as placing him in holding cell, 
removing his belt, and periodically checking on him was entitled to qualified immunity 
on deliberate‐indifference claim). The steps that Inman took to quell Broadfield’s 
attempts at self‐harm do not amount to a complete lack of concern. And also it was not 
clearly established that his failure to seek out mental‐health treatment rose to the 
requisite level of criminal recklessness to establish deliberate indifference. The district 
court erred in denying qualified immunity to Inman.       
         
        Defendants next dispute the district court’s conclusion that McGrath and 
Durham are not protected by qualified immunity on Broadfield’s claim that they used 
excessive force while removing him from the restraint chair and then transferring him 
to another holding cell. Defendants argue that the district court erred in concluding that 
Broadfield’s level of cooperation at this time was genuinely disputed. They contend that 
the officers’ use of force—using wrist locks while taking Broadfield out of the restraint 
chair and then briefly hog‐tying him while transferring him to another cell—was 
penologically justified to preserve order and security during circumstances in which 
Broadfield was disobedient, combative, and uncooperative.   
         
        But a defendant who is denied qualified immunity at summary judgment may 
not immediately appeal whether the evidence was sufficient to show a genuine issue of 
fact for trial. See Estate of Clark, 865 F.3d at 551 (quoting Johnson v. Jones, 515 U.S. 304, 307 
(1995)). And accepting the defendants’ argument would require disrupting the district 
court’s conclusion that Broadfield’s level of cooperation was sufficiently disputed. 
No. 17‐3071                                                                           Page 5 
 
Because the court’s ruling on this step of the qualified immunity inquiry turns on 
factual questions, we lack jurisdiction to review this issue.     
         
        We do have jurisdiction to decide the second step of the qualified‐immunity 
inquiry: whether Broadfield’s right to be free from the type of excessive force described 
by the district court was clearly established. The Supreme Court has stressed that this 
right must be defined with adequate specificity. Kisela v. Hughes, 138 S. Ct. 1148, 1151 
(2018). The question, then, is not whether the law forbids the use of excessive force, but 
whether the law clearly established as excessive force the pressing of a non‐resisting 
detainee’s neck against the concrete in a manner that prevented him from breathing, 
carrying him hog‐tied to his cell, and severely twisting his wrist in the process. See 
Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014). In making this determination, we do not 
require a case be directly on point, but existing precedent must be sufficiently 
analogous to place the officers on notice that their conduct was unlawful. Kisela, 138 S. 
Ct. at 1152.       
          
        The Supreme Court has held that a pretrial detainee can succeed on an excessive 
force claim by showing only that the force used against him was objectively 
unreasonable. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). And our precedent 
makes clear that the actions of McGrath and Durham were objectively unreasonable if 
Broadfield was not resisting. See Kingsley v. Hendrickson, 801 F.3d 828, 832 (7th Cir. 2015) 
(denying qualified immunity to officers who slammed non‐resisting detainee’s head 
into concrete bunk and used a Taser while he was handcuffed); see also Sallenger v. 
Oakes, 473 F.3d 731, 741–42 (7th Cir. 2007) (denying qualified immunity to officers who 
improperly hobbled and repeatedly struck non‐resisting suspect). Thus, we will not 
disturb the district court’s denial of McGrath and Durham’s qualified‐immunity 
defense.   
         
        We AFFIRM the district court’s denial of summary judgment with respect to 
McGrath and Durham. We REVERSE the denial of summary judgment with respect to 
Inman and REMAND for further proceedings.